Citation Nr: 1738223	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  13-05 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II, to include as a result of herbicide agent exposure.

2.  Entitlement to service connection for coronary artery disease, to include as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for an adjustment disorder with mixed anxiety and depressed mood (claimed as depression and anxiety).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1969 and from January 1975 to December 1977.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In his February 2013 substantive appeal, the Veteran requested a Board videoconference hearing.  However, in a February 2017 written statement, the Veteran withdrew his hearing request and indicated that he wished the appeal to proceed on the record.  Therefore, the Veteran's hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2016).

During the course of the appeal, the Veteran changed representation from Florida Department of Veterans Affairs to the American Legion.  See July 2009 VA Form 21-22, Appointment of Veterans Service Organization as Representative and May 2017 VA Form 21-22, Appointment of Veterans Service Organization as Representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

In his July 2009 claim, the Veteran reports that he was exposed to herbicide agents during service.  Specifically, the Veteran reports that he was assigned to the 36th Combat Engineer Group in Korea around 1968 to 1969 and that while there, he was sprayed from a helicopter and advised to take cover or use gas masks, and that the perimeter was sprayed with chemicals.  See Veteran's April 2010 Statement.  He also states that he traveled in and around the demilitarized zone and to different outposts in Korea delivering small arms as a supply and parts specialist.  See April 2013 Veteran's Statement.  The Veteran's service personnel records reflect service in Korea from February 1968 to February 1969, in the 36th Combat Engineer Group.

Under 38 C.F.R. § 3.307(a)(6)(iv), the presumption of herbicide agent exposure applies to any Veteran who served in a unit determined by VA or the Department of Defense (DoD) to have operated in the Korean Demilitarized Zone (DMZ), and between April 1, 1968, and August 31, 1971.  VA's Adjudication Procedure Manual (M21-1) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  In this regard, exposure to herbicide agents is to be conceded for Veterans who allege service along the DMZ in Korea and were assigned to certain units between April 1968 and July 1969.  See M21-1 at IV.ii.1.H.4.b.  The Veteran's assigned unit is not listed among those recognized by the DoD as having served along the Korean DMZ and the Veteran has not alleged having been assigned to a unit that was stationed along the DMZ during this time period.  However, the M21-1 further provides that the AOJ is to send a request to the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicide agents when a Veteran claims exposure in Korea, and the service was not between April 1, 1968, and August 31, 1971, or he was not in a unit or entity listed in M21-1, Part IV, Subpart ii, 1.H.4.b.  Here, a request has not been made to the JSRRC.  Accordingly, a remand is in order so that the request can be sent to the JSRRC for verification of herbicide agent exposure.

Remand is also warranted to obtain outstanding Social Security Administration (SSA) records.  In a May 2012 statement, the Veteran reported that he was living off of his SSA disability income because his illness and medications prevented him from working.  Another record shows a disability onset date of December 2005.  However, it does not appear that the AOJ has attempted to obtain the Veteran's SSA records.  As such, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

It also appears that medical treatment records are missing from the Veteran's claims file.  While an August 2012 VA treatment record notes 7 years of treatment for the Veteran's conditions, including diabetes mellitus and diabetic neuropathy, the VA treatment records in the claims file are sparse.  On remand, outstanding private and VA treatment records should be obtained.

As to the Veteran's claim for service connection for diabetes mellitus, the October 2010 VA examiner did not opine as to whether the Veteran's diabetes mellitus was related to service (notwithstanding any claimed exposure to herbicide agents), particularly the April 1977 service treatment record (STR) noting that tests were needed to rule out diabetes or hypoglycemia.  In addition, the VA examiner opined that it would be mere speculation to opine as to whether the Veteran's peripheral neuropathy is related to or aggravated by diabetes because there is no objective evidence to confirm the onset of the reported peripheral neuropathy.  However, the VA examiner failed to address the Veteran's lay statements regarding his symptomatology and the Veteran's VA diagnosis of diabetic neuropathy.  The VA examiner also opined that the Veteran's coronary artery disease was not caused by the Veteran's diabetes as the coronary artery disease had a much earlier onset.  Although the VA examiner also opined that the Veteran's coronary artery disease was not aggravated by the Veteran's diabetes, the examiner provided little rationale other than that there was no objective data to support aggravation.  For the above reasons, remand is appropriate to obtain further medical opinion on these issues.

The Veteran underwent VA psychiatric examination in October 2010.  The VA examiner diagnosed the Veteran with adjustment disorder with mixed anxiety and depressed mood and opined that such disorder is less likely than not due to nervousness due to pressures and claimed sleeplessness, as identified on a July 1977 service treatment record.  The October 2010 VA examiner explained that there was no objective medical evidence in the claims file that a chronic condition developed from this treatment and had been maintained to the present.  However, the VA examiner relied on the lack of further treatment in service without adequately addressing the Veteran's lay statements and other evidence of record.  In addition, the VA examiner noted that the Veteran reported that his mood and anxiety were more problematic since his own health declined and he was unable to work.  The Veteran reported that he was unable to work due to medical conditions, including diabetes mellitus and neuropathy.  The VA examiner also noted that 2010 treatment records indicated that the Veteran related his mood and anxiety primarily to his wife's health condition and financial stress.  The VA examiner did not opine as to whether the Veteran's adjustment disorder with mixed anxiety and depressed mood is related to or aggravated by his medical conditions, including diabetes mellitus and neuropathy.  Accordingly, remand is appropriate for further VA medical opinion to adequately address whether the Veteran's adjustment disorder with mixed anxiety and depressed mood started in service, is related to service, or is related to or aggravated by his diabetes mellitus and/or neuropathy.

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records relevant to the disabilities at issue on appeal dating through the present day and associate them with the claims file.

2.  With any assistance necessary from the Veteran, obtain the Veteran's complete SSA records, including any administrative decisions on his application for disability benefits and all underlying medical records which are in SSA's possession. 

3.  Send a request to the JSRRC for verification of the Veteran's claimed exposure to herbicide agents in service in light of his assertions of working along the DMZ in Korea.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, Topic 4, Block c.

4.  Schedule the Veteran for a VA examination with an appropriate medical professional in order to obtain medical opinion to assess:

a) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's diabetes mellitus is related to service (notwithstanding any claimed exposure to herbicide agents), particularly the April 1977 service treatment record noting tests to rule out diabetes or hypoglycemia;

b) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's peripheral neuropathy of any extremity was either (i) caused or (ii) aggravated beyond its natural progression by the Veteran's diabetes mellitus; and

c) whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's coronary artery disease was either (i) caused or (ii) aggravated beyond its natural progression by the Veteran's diabetes mellitus.

The Veteran's complete claims file should be made available to, and reviewed by the VA clinician.  The VA clinician should consider all lay and medical evidence of record.  The clinician is requested to discuss the reasoning for each medical conclusion.  If a medical examination is necessary to provide responses to the questions above, such should be scheduled.

5.  Obtain a VA medical opinion from a clinician with appropriate expertise to assess whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's adjustment disorder with mixed anxiety and depressed mood: (a) had an onset in service; (b) is otherwise related to service; or (c) is cause or aggravated beyond its natural progression by his diabetes mellitus and/or neuropathy.

The Veteran's complete claims file should be made available to, and reviewed by the VA clinician.  The VA clinician should consider all lay and medical evidence of record.  The clinician is requested to discuss the reasoning for each medical conclusion.  If a medical examination is necessary to provide responses to the questions above, such should be scheduled.
6.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a Supplemental Statement of the Case (SSOC).  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

